F I L E D
                                                                     United States Court of Appeals
                                                                             Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                               OCT 2 2003
                                     TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                 Clerk

 DAVID E. DURAN,

                  Plaintiff-Appellant,                      No. 03-1197
           v.                                           District of Colorado
 COORS BREWING CO.,                                  (D.C. No. 02-WY-554-AJ)

                  Defendant-Appellee.


                                ORDER AND JUDGMENT          *




Before TACHA , Chief Judge, McKAY , and McCONNELL , Circuit Judges.


       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal.     See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This case is

therefore submitted without oral argument.

       After termination from his employment at Coors Brewing Co., plaintiff-

appellant David Duran filed a discrimination suit charging that his employer

discriminated against him on the basis of age and race. He appears pro se. Coors


       This order and judgment is not binding precedent, except under the
       *

doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
filed a motion for summary judgment. Mr. Duran failed to file a timely written

response to the motion for summary judgment. After being granted an extension

of time to respond and being warned that failure to respond would result in

dismissal of the suit, the district court found that Mr. Duran had failed to file a

response, and accordingly entered a judgment in favor of Coors.

      In his handwritten brief in this Court, Mr. Duran informs us that “I hand

delived [sic] the papers that [opposing counsel] wanted on 1-10-03.”

Unfortunately, however, the district court record contains no such “papers”; nor

does Mr. Duran attach them to his brief in this Court or otherwise offer any

evidence in support of his statement. His bare assertion provides no basis for

overturning the district court’s decision.

      The order of the district court is AFFIRMED. The plaintiff-appellant’s

motion for leave to proceed in forma pauperis, is GRANTED.

                                                   Entered for the Court



                                                   Michael W. McConnell
                                                   Circuit Judge




                                             -2-